Citation Nr: 1209458	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-32 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left upper extremity paresthesia, to include as secondary to traumatic brain injury.

3.  Entitlement to service connection for right upper extremity paresthesia, to include as secondary to traumatic brain injury.

4.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011 the Board remanded the appeal to schedule the Veteran for his requested hearing.

In October 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In light of the nature of the claim and the symptomatology described during the course of the claim for service connection for PTSD, the Board has amended that issue as listed on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for hearing loss and tinnitus have been raised by the record in a July 2011 statement received from the Veteran's former service representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the claims file and finds that further development is required before deciding the claims on appeal.

The Veteran contends that he has PTSD or another psychiatric disorder due to being a passenger during a motor vehicle accident in which his best friend was killed while on leave during basic training.  This stressor was conceded by the RO in a January 2009 memorandum because the event is documented in the Veteran's service treatment records.  He also described stressful experiences as an ambulance driver during service such as retrieving dead people and body parts and having an infant die in his arms.

Service treatment records show that in August 1964 while the Veteran was on leave, he was a passenger in a vehicle when the driver lost control while rounding a corner at excessive speed.  The vehicle turned over several times and the Veteran was knocked unconscious.  The diagnosis was mild brain concussion.  Service treatment records were silent for any complaints, findings, or reference to psychological problems or problems regarding the left or right upper extremities, including on separation examination in March 1967.

The Veteran's DD Forms 214 and 215 listed awards and medals that were not indicative of participation in combat; his military occupational specialty was listed as motor vehicle operator.

In November 2009 a VA psychiatrist diagnosed PTSD secondary to a motor vehicle accident and cognitive disorder secondary to traumatic brain injury resulting from an active duty motor vehicle accident.  In August 2010 a different treating VA psychiatrist diagnosed anxiety disorder not otherwise specified (NOS), depressive disorder NOS, and cognitive disorder NOS; the Veteran's complaints included flashbacks of things he saw in Vietnam as an ambulance driver.  In an October 2010 letter, the same VA psychiatrist indicated that he recently saw the Veteran for follow-up for depression, traumatic brain injury, and significant symptoms of PTSD related to his time in Vietnam as an ambulance driver.  The Board notes that the Veteran testified under oath that he did not serve in Vietnam, and his military records do not reflect such service.  

On VA PTSD examination in February 2009 and July 2010, the diagnoses were anxiety disorder NOS and cognitive disorder NOS.  These examination reports did not include opinions as to whether the current psychiatric disorders found on examination were related to events during military service.  Given these facts, the Veteran should be afforded a VA mental disorders examination to determine whether he has an acquired psychiatric disorder related to events during military service, including an August 1964 roll-over motor vehicle accident.

Regarding the claim for service connection for paresthesia of the left and right upper extremities, claimed as numbness in his arms and hands, the Veteran's former service representative clarified in July 2010 that the Veteran believed that paresthesia of the bilateral upper extremities was secondary to his service-connected traumatic brain injury.  A review of the claims file reflects that the Veteran has not received VCAA notice describing the evidence necessary to substantiate a claim for service connection on a secondary basis.  Therefore, the AMC/RO should provide corrective VCAA notice to the Veteran that provides this information.  Then, the Veteran should be afforded a VA peripheral nerves examination to determine whether he has a disability of the left or right upper extremity that was caused or aggravated by the service-connected traumatic brain injury. 

Regarding the traumatic brain injury, the Veteran disagreed with the initial 10 percent evaluation assigned.  As the last VA traumatic brain injury examination was performed in February 2009 in connection with his original claim for service connection, he should be afforded an additional VA traumatic brain injury examination to assess the current nature of his disability. 

Finally, in October 2011 the Veteran testified that he has received private treatment from Dr. M. B. at Winston-Salem Health Care for tremors.  The AMC/RO should request any private treatment records from Winston-Salem Health Care dated from August 2008 to the present.  Relevant ongoing medical records from the Salisbury VA Medical Center and Winston-Salem Community Based Outpatient Clinic should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), are fully complied with and satisfied, including notification of what the evidence must show to substantiate the claims for service connection for paresthesia of the left and right upper extremities on a secondary basis.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his claimed psychiatric and paresthesia disabilities as well as for his traumatic brain injury.  After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file, including any private treatment records from Dr. M. B. at Winston-Salem Health Care dated from August 2008 to the present, and any relevant, ongoing treatment records since November 2009 from the Salisbury VA Medical Center and Winston-Salem Community Based Outpatient Clinic.

3.  After the above has been completed to the extent possible, the Veteran should be afforded a VA peripheral nerves examination to determine whether he currently has paresthesia of the left or right upper extremity that had its onset in or is related to military service or caused or aggravated by service-connected traumatic brain injury.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies are to be performed.  Following a review of the claims file and physical examination, the examiner should indicate whether the Veteran currently has paresthesia of the left or right upper extremity and if so, whether the condition is at least as likely as not (50 percent probability or greater) caused by military service or caused by his service-connected traumatic brain injury.  If not caused by the traumatic brain injury, then the examiner should opine whether any paresthesia of the left or right upper extremity is permanently worsened beyond normal progression (aggravated) by the service-connected traumatic brain injury.  If the examiner finds paresthesia of the left or right upper extremity is aggravated by traumatic brain injury, he/she should attempt to quantify the degree of aggravation.

4.  After the development in item 2 has been completed to the extent possible, the Veteran should be afforded a VA mental disorders examination.  The purpose of the examination is to determine whether the Veteran has a current psychiatric disorder, to include PTSD, anxiety disorder, depressive disorder, and/or cognitive disorder, that had its onset in or is related to military service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is requested to identify and discuss any events during active duty that appear to be clinically significant based on a review of the medical and lay evidence of record and the Veteran's subjective reports on examination.  

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service.  A medical analysis and rationale are to be included with all opinions expressed.

5.  After the development in item 2 has been completed to the extent possible, the Veteran should be afforded a VA traumatic brain injury examination to evaluate the current nature of his traumatic brain injury.  All indicated tests and studies are to be performed, and all symptoms and manifestations should be reported in detail.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran, and his representative if any, should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


